These issues were submitted:
1. Is the plaintiff the owner of and entitled to the possession of the land described in the amended complaint of the plaintiff?    (223) Answer: Yes.
2. Is the defendant in the wrongful possession of any part thereof, and if so, what part? Answer: All his possessions south of the red line indicated by the map, being 8 feet and 4 inches covered by the front part of the building on the lot.
From the judgment rendered, defendant appealed.
The matter at issue in this case is the true location of the public square in the town of Franklin. We think the question is one of the fact almost exclusively, and that there was no substantial error committed in submitting it to the jury.
No error.